Exhibit 10.2

 

Execution Version

 

SECOND AMENDMENT

SECOND AMENDMENT, dated as of May 28, 2020 (this “Amendment”), to the Credit
Agreement, dated as of December 19, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among (i) BOSTON SCIENTIFIC
CORPORATION, a Delaware corporation (the “Borrower”), (ii) the several banks and
other financial institutions from time to time parties thereto (the “Lenders”)
and (iii) WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for
the Lenders thereunder (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement; and

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth herein; and

WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendment to the Credit Agreement, subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrower, the Lenders and the Administrative Agent hereby agree as
follows:

SECTION 1.          Defined Terms. Terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

SECTION 2.          Amendments to the Credit Agreement.

(a)                The following new definition is hereby added to subsection
1.1 of the Credit Agreement in alphabetical order:

“Mandatorily Convertible Securities”: the Mandatory Convertible Preferred Stock,
issued by the Borrower on May 27, 2020, and any other Capital Stock issued by
the Borrower that is or will become, after the passage of a specified amount of
time, mandatorily convertible into or mandatorily exchangeable for common stock
of the Borrower.

(b)                Section 9.6 of the Credit Agreement is hereby deleted in its
entirety and the following shall be substituted therefor:

9.6       Limitation on Restricted Payments. On or before the date on which
financials are delivered pursuant to subsection 8.1(a) with respect to the
fiscal quarter ending June 30, 2021, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Capital Stock payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Capital Stock, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries and (d) with respect to Mandatorily Convertible Securities,
regularly scheduled quarterly dividends payable to the holders thereof, payments
payable in connection with the conversion thereof upon a “fundamental change”
(or similar term, as

   

 

2

defined in the prospectus regarding the applicable Mandatorily Convertible
Securities) to the holders thereof, and cash in lieu of fractional shares with
respect thereto.

SECTION 3.          Conditions to Effectiveness. This Amendment shall become
effective on the date (the “Amendment Effective Date”) on which (a) the
Borrower, the Administrative Agent and the Majority Lenders shall have executed
and delivered to the Administrative Agent this Amendment and (b) all fees and
expenses payable to the Administrative Agent, the other agents and any Lender
shall have been paid.

SECTION 4.          Representation and Warranties. To induce the Administrative
Agent to enter into this Amendment, the Borrower hereby represents and warrants
to the Administrative Agent and all of the Lenders as of the Amendment Effective
Date that:

(a)                Corporate Power; Authorization; Enforceable Obligations.

(i)                 The Borrower has the corporate power and authority, and the
legal right, to make and deliver this Amendment and to perform the Loan
Documents, as amended by this Amendment, to which it is a party and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Amendment and the performance of the Loan Documents, as so
amended, to which it is a party.

(ii)               No consent or authorization of, filing with (other than the
Borrower’s public filing of the Amendment on Form 8-K, if applicable), or notice
to or other act by or in respect of, any Governmental Authority or any other
Person is required with respect to the Borrower or any of its Subsidiaries in
connection with the execution and delivery of this Amendment or with the
performance, validity or enforceability of the Loan Documents, as amended by
this Amendment, to which the Borrower is party.

(iii)             This Amendment has been duly executed and delivered on behalf
of the Borrower.

(iv)              This Amendment and each Loan Document, as amended by this
Amendment, to which the Borrower is a party constitutes a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, subject to the effects of bankruptcy, examination,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

(b)                Representations and Warranties. The representations and
warranties (except for those made in subsections 6.13 and 6.14 of the Credit
Agreement) made by the Borrower in or pursuant to the Loan Documents are true
and correct in all material respects on and as of the Amendment Effective Date,
after giving effect to the effectiveness of this Amendment, as if made on and as
of the Amendment Effective Date.

SECTION 5.          Payment of Expenses. The Borrower agrees to pay or reimburse
the Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the

   

 

3

transactions contemplated hereby, including, without limitation, the reasonable
and documented fees and disbursements of counsel to the Administrative Agent.

SECTION 6.          No Other Amendments; Confirmation. Except as expressly
amended, modified and supplemented hereby, the provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect.

SECTION 7.          Governing Law; Counterparts.

(a)                This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of New York. The provisions of subsections 13.12 and 13.17
of the Credit Agreement are incorporated herein, mutatis mutandis.

(b)                This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by facsimile
transmission or in electronic (i.e., “pdf” or “tif”) format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Amendment shall be deemed to include
Electronic Signatures (as defined below), deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be. “Electronic
Signatures” means any electronic symbol or process attached to, or associated
with, any contract or other record and adopted by a person with the intent to
sign, authenticate or accept such contract or record.

SECTION 8.          Miscellaneous.

(a)                Upon and after the Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as modified hereby.  This Amendment shall constitute a Loan
Document.

(b)                The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Agent under any of the Loan
Documents, nor, except as expressly provided herein, constitute a waiver or
amendment of any provision of any of the Loan Documents. It is the intent of the
parties hereto, and the parties hereto agree, that this Amendment shall not
constitute a novation of the Credit Agreement, any other Loan Document or any of
the rights, obligations or liabilities thereunder.

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

  BOSTON SCIENTIFIC CORPORATION                   By: /s/ Robert J. Castagna    
Name:   Robert J. Castagna     Title: Vice President and Treasurer



 

 

 

 

 

 



 

 

 



Signature Page to Second Amendment to Credit Agreement

   

 



 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,
   as Administrative Agent and as a Lender                   By: /s/ Darin
Mullis     Name:   Darin Mullis     Title: Managing Director



 

 



 

 

 

 

 

 

 



Signature Page to Second Amendment to Credit Agreement

   

 



  BANK OF AMERICA, N.A.,
        as a Lender                   By: /s/ Darren Merten     Name:   Darren
Merten     Title: Director



 

 



 

 

 

 

 

 

 

 

 



Signature Page to Second Amendment to Credit Agreement

 

   

 

 

  BARCLAYS BANK PLC,
        as a Lender                   By: /s/ Jake Lam     Name:   Jake Lam    
Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 



 

Signature Page to Second Amendment to Credit Agreement

 

   

 

  CITIBANK, N.A.,              as a Lender                   By: /s/ Pranjal
Gambhir     Name:   Pranjal Gambhir     Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

 

   

 

  DEUTSCHE BANK AG NEW YORK BRANCH,
          as a Lender                   By: /s/ Ming K. Chu     Name:   Ming K.
Chu ming.k.chu@db.com     Title: Director +1-212-250-5451

 

          By: /s/ Annie Chung     Name:   Annie Chung annie.chung@db.com    
Title: Director +1-212-250-6573

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

 

   

 

  GOLDMAN SACHS BANK USA,
as a Lender                   By: /s/ Jamie Minieri     Name:   Jamie Minieri  
  Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

 

   

 

  JPMORGAN CHASE BANK, N.A.,
          as a Lender                   By: /s/ Gregory T. Martin     Name:  
Gregory T. Martin     Title: Executive Director

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

 

   

 

  BNP PARIBAS
         as a Lender                   By: /s/ Michael Pearce     Name:  
Michael Pearce     Title: Managing Director

 

                  By: /s/ John T. Bosco     Name:   John T. Bosco     Title:
Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

 

   

 

  DNB CAPITAL LLC,
        as a Lender                   By: /s/ Samantha Stone     Name:  
Samantha Stone     Title: Vice President

 

          By: /s/ Mita Zalavadia     Name:   Mita Zalavadia     Title: Assistant
Vice President

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

 

   

 

  Intesa Sanpaolo S.p.A., New York Branch,
          as a Lender                   By: /s/ Alessandro Toigo     Name:  
Alessandro Toigo     Title: Head of Corporate Desk

 

                  By: /s/ Jennifer Feldman Facciola     Name:   Jennifer Feldman
Facciola     Title: Vice President and Relationship Manager

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

 

   

 

  MUFG Bank, LTD., as a Lender                   By: /s/ David Meisner    
Name:   David Meisner     Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

 

   

 

  Royal Bank of Canada
        as a Lender                   By: /s/ Scott MacVicar     Name:   Scott
MacVicar     Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

 

   

 

  SOCIETE GENERALE, as a Lender                   By: /s/ Kimberly Metzger    
Name:   Kimberly Metzger     Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

 

   

 

  STANDARD CHARTERED BANK,           as a Lender                   By: /s/ James
Beck     Name:   James Beck     Title: Associate Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

 

   

 

  The Bank of Nova Scotia,           as a Lender                   By: /s/ Arjun
Talwalkar     Name:   Arjun Talwalkar     Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

 

   

 

  US Bank, National Association,
as a Lender                   By: /s/ Michael West     Name:   Michael West    
Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

 

   

 

  ALLIED IRISH BANKS PLC
as a Lender                   By: /s/ Conor Brogan     Name:   Conor Brogan    
Title: Senior Relationship Manager
AIB Corporate Banking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

 

   

